UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4969


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLITO HARRIS CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:00-cr-00194-1)


Submitted:   October 4, 2010                 Decided:   October 14, 2010


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Monica K. Schwartz, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                The     district     court        revoked       Carlito       Harris       Carter’s

supervised release and sentenced him to a term of one month in

prison       and      forty-seven         months       less     one     day     of    supervised

release.        On appeal, Carter challenges his sentence. 1                                Because

the district court did not abuse its discretion, we affirm.

                Carter       contends      that       the    district        court    imposed      an

illegal sentence because, under the terms of 18 U.S.C. § 3583

applicable at the time of his underlying offense, he could only

be    sentenced         to   a    total    of     three       years     in    prison       for   all

violations         of   his      supervised       release       stemming       from        the   same

underlying offense.               He claims that he had already served that

time, and could not be sentenced to a further term of supervised

release.        Carter is correct that under § 3583(e)(3), he could

only       be    sentenced         to     an      aggregate        of        three     years       of

incarceration, and that under § 3583(h), the district court may

not    impose      further        supervised          release    if     he    had     served      the

maximum under § 3583(e)(3).                     He is incorrect, though, to assert

that the district court should have considered his time served

in state custody on pending (and later dismissed) state charges

when       determining        whether      he     had       already   served         the    maximum

       1
       Carter completed the term of imprisonment prior to the
completion of appellate briefing; his challenge thus relates
only to the imposition of supervised release.



                                                  2
sentence for violating his supervised release.                       The decision

whether    that    time     should    be    calculated      toward   his     federal

sentence   is     one   for   the    Attorney   General      and   the    Bureau    of

Prisons, and not the district court. 2                    See United States v.

Wilson, 503 U.S. 329, 332 (1992).               Indeed, because the district

court was not authorized to credit time Carter served in state

custody,   counting       that     time    toward   the    § 3583(e)(3)      maximum

would have been error.

            We therefore affirm Carter’s sentence.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the    materials      before   the    court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




     2
       If the Bureau of Prisons does determine that Carter is
entitled to credit for his time spent in state custody, the
proper remedy would likely be a motion pursuant to 18 U.S.C.A.
§ 2255. We express no opinion on the merits of such a motion.



                                           3